Per Curiam.
Defendant, Jack L. Fisher, appeals from his conviction on the charge of having made “terroristic threats.” We reverse and remand with directions to dismiss.
Fisher was arrested following his threat to blow apart a hairdresser working at a hairstyling shop on November 16, 1982, where his wife had preceded him *531and asked that someone call the police. He was charged with and convicted of violating Neb. Rev. Stat. §28-311 (Reissue 1979), which reads: “(1) A person commits terroristic threats if:
“(a) He threatens to commit any crime likely to result in death or serious physical injury to another person or likely to result in substantial property damage to another person; or
“(b) He intentionally makes false statements with the intent of causing the evacuation of a building, place of assembly, or facility of public transportation.
“(2) Terroristic threats is a Class IV felony.”
The trial court rejected Fisher’s challenge to the constitutionality of that statute.
This case is controlled by State v. Hamilton, 215 Neb. 694, 340 N.W.2d 397 (1983), which declared § 28-311 unconstitutional as being impermissibly vague.
Accordingly, the judgment of conviction is reversed and the cause remanded with directions to dismiss.
Reversed and remanded with directions.